Bloodworth, J.
1. An opinion as to what had been proved was not expressed by the judge in charging the jury as set out in grounds 4 and 5 of the motion for a new trial. See, in connection with ground 4, City & Surburban Ry. Co. v. Findley, 76 Ga. 311 (3), 317; Brown v. State, 6 Ga. App. 356 (64 S. E. 1119); Allen v. State, 18 Ga. App. 1 (88 S. E. 100).
2. The excerpts from the charge embraced in grounds 5 and 6 of the motion for a new trial contain no error harmful to the defendant.
3. The brief of counsel for plaintiff in error contains no “ general insistence upon all the grounds of the motion ” (Ga. L. 1921, p. 232), and grounds 7 and 8 are not mentioned in the brief of counsel for the plaintiff in error, and therefore are at least “ impliedly ” abandoned.
4. The evidence is sufficient to support the verdict, which has the approval of the trial judge, and the judgment is

Affirmed.


Broyles, C. J., and Luke, J., concur.

H. F. Rawls, for plaintiff in error,
cited: Civil Code (1910), § 4334; 91 Ga. 167; 96 Ga. 584; 3 Ga. App. 651 (3); 1 Ga. App. 542 (1).
Roy W. Moore, solicitor, contra.